I agree with the majority in its disposition of the first and second assignment of error for the reasons stated. In my view, a claim for tortious interference with the visitation rights of a noncustodial parent should also be denied based upon "public policy and fear that it would encourage a multitude of claims for petty infractions." Kark, Domestic Torts: Family Violence, Conflict and Sexual Abuse (1989) 221, Section 5.17.
The Dennys aided, abetted, and subsidized their daughter in denying the plaintiff a "possessory interest" in his children. However, this activity is not the basis of a civil action under R.C. 2307.50 unless the minor is a victim of a "child stealing crime." In my view, a person who aids a custodial parent in depriving a noncustodial parent of a possessory interest in his children has not committed a child stealing crime.
I would overrule the third assignment of error.